WoRLET, Judge,
concurring.
In my opinion our decision in the Bernard case is reasonably susceptible of the interpretation placed upon it by the Customs Court and, if so interpreted, would require that court to decide the instant case as it did. However, we did not there expressly hold that gladirons were classifiable under paragraph 339, and it does nob appear to me that such a holding was implicit in that decision. While it now appears that it would have been desirable to have passed on the question of relative specificity between the competing paragraphs, that was not the case. Accordingly, as I interpret that decision, it does not necessarily stand for the proposition that, where the paragraph under which an article is classifiable contains no provision for its parts such parts will be classified under another paragraph which includes parts, and which is broad enough to embrace the article, rather than in a basket paragraph.
The instant case involves no question of relative specificity since typewriters are provided for eo nomine on the free list schedule of paragraph 1791 of the 1930 Tariff Act, and there is no contention that they could be properly classified under paragraph 372. In view of that fact, and since the “parts” provision of the latter paragraph is expressly limited to parts of articles provided for in that paragraph, the instant merchandise cannot be classified there.